     Case 2:19-cv-04776-DSF-JC Document 77-1 Filed 07/26/21 Page 1 of 4 Page ID #:998



 1     Guy Ruttenberg, Bar No. 207937
       guy@ruttenbergiplaw.com
 2     Michael Eshaghian, Bar No. 300869
       mike@ruttenbergiplaw.com
 3     RUTTENBERG IP LAW,
 4     A PROFESSIONAL CORPORATION
       1801 Century Park East, Suite 1920
 5     Los Angeles, CA 90067
       Telephone: (310) 627-2270
 6     Facsimile: (310) 627-2260
 7
 8     Attorneys for Defendant Ziff Davis, LLC
 9
10                       UNITED STATES DISTRICT COURT
11                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
13
14      MICHAEL GRECCO                           Case No. 2:19-cv-04776-DSF-JC
        PRODUCTIONS, INC. d/b/a
15      MICHAEL GRECCO                           DECLARATION OF GUY
16      PHOTOGRAPHY, INC.,                       RUTTENBERG IN SUPPORT OF
                       Plaintiff,                DEFENDANT ZIFF DAVIS’
17
                                                 OPPOSITION TO PLAINTIFF’S
18            v.                                 MOTION TO DISQUALIFY
19      ZIFF DAVIS, LLC; and DOES 1
        through 10 inclusive,                    Date:      August 16, 2021
20
                       Defendants.               Time:      1:30 PM
21                                               Courtroom: 7D
                                                 Judge:     Hon. Dale S. Fischer
22
23
24
25
26
27
28

                         DECLARATION OF GUY RUTTENBERG
     Case 2:19-cv-04776-DSF-JC Document 77-1 Filed 07/26/21 Page 2 of 4 Page ID #:999



 1          I, Guy Ruttenberg, declare as follows:
 2          1.     I am an attorney licensed to practice in the State of California and before
 3    this Court. I am a principal at the law firm of Ruttenberg IP Law, A Professional
 4    Corporation (“RIPL”), attorneys for Defendant Ziff Davis, LLC (“Defendant” or “Ziff
 5    Davis”). If called as a witness, I could and would testify competently as to the facts
 6    set forth below, as I know each to be true based upon my own personal knowledge or
 7    upon my review of the files and records maintained by Ruttenberg IP Law, A
 8    Professional Corporation, in the regular course of its representation of Ziff Davis. I
 9    submit this declaration in support of Defendant’s Opposition to Plaintiff Michael
10    Grecco Productions, Inc. (“MGP”)’s Motion to Disqualify.
11          2.     After spending over a decade a large international law firm, I started RIPL
12    as a boutique law firm in October 2012. I have never had any partners at RIPL.
13          3.     I am now, and always have been, in good standing with the California
14    Bar. There have been no ethical violations alleged against me, our firm or anyone
15    associated with RIPL. As far as I know, there has been no ethical violations involving
16    any of our attorneys before they were hired by RIPL.
17          4.     RIPL has represented J2 Global and related companies (including Ziff
18    Davis) for most of our firm’s existence, including in more than two dozen matters over
19    the past six years. Our firm was also representing J2 Global and Ziff Davis in March
20    and April 2018.
21          5.     RIPL has been Ziff Davis’ counsel of record from the outset of the instant
22    litigation. Even before we made a formal appearance on the record, I first reached out
23    to Plaintiff’s via correspondence on June 28, 2019. Before June 18, 2021 (nearly two
24    years later), Plaintiff has never objected to our representation of Ziff Davis—or to our
25    representation of any other party adversely to Plaintiff.
26          6.     Mr. Bassil Madanat was an associate at RIPL in 2018, although he
27    recently departed from the firm. Mr. Madanat was never staffed on (and never worked
28    on) the above-captioned litigation, which was staffed by other attorneys.
                                        1             2:19-cv-04776-DSF-JC
                           DECLARATION OF GUY RUTTENBERG
 Case 2:19-cv-04776-DSF-JC Document 77-1 Filed 07/26/21 Page 3 of 4 Page ID #:1000



 1         7.     Ms. Jean Lee was an admin at RIPL in 2018, although she left the firm in
 2   around August 2019.
 3         8.     RIPL has never solicited MGP as a client.
 4         9.     My wife, Ms. Yifat Hassid, previously worked as a criminal defense
 5   attorney (not through RIPL). I am aware that Ms. Torina Yamada was an assistant to
 6   my wife (unrelated to RIPL) more than a decade ago before we were married.
 7         10.    I recall that when my wife was in the hospital giving birth to our first
 8   child, Ms. Yamada reached out seeking a referral. From reviewing the email in Exhibit
 9   B to the declaration of Mr. Grecco (Dkt. No. 76-1), it looks like Ms. Yamada sent me
10   a short message on April 12, 2018, with very little information, acknowledging that I
11   was unavailable and asking whether I could connect her with an associate or partner.
12   At her request, I forwarded that message (in Exhibit B) to an associate (Mr. Madanat).
13         11.    I understand Mr. Grecco also enclosed Exhibits A and C to his declaration.
14   I have no recollection of reading the substance of the email chain reflected in Exhibits
15   A and C to Dkt. No. 76-1 in 2018. It looks like I was only added to chain on April 10,
16   2018 (when I was in the hospital with my wife). Since Ms. Yamada started a new email
17   chain directly with me on April 12, 2018, it looks like I only forwarded the new email
18   (in Exhibit B) to Mr. Madanat, who then scheduled a call and (to my understanding)
19   reported back to Ms. Yamada or Mr. Grecco that this was not something RIPL would
20   pursue.
21         12.    After MGP filed its motion to disqualify, MGP’s counsel agreed that I
22   (and others at RIPL) could review the unredacted versions of Exhibits A and C for
23   purposes of responding to this motion, and that doing so now would not be any basis
24   for disqualification. Having reviewed the unredacted emails now, I still have no
25   recollection of reading the substance contained therein at the time they were sent. As
26   far as I can tell, no one from RIPL read the emails reflected in Exhibits A and C in Dkt.
27   No. 76-1 at the time they were sent.
28
                                       2             2:19-cv-04776-DSF-JC
                          DECLARATION OF GUY RUTTENBERG
 Case 2:19-cv-04776-DSF-JC Document 77-1 Filed 07/26/21 Page 4 of 4 Page ID #:1001



 1         13.    As a general practice and policy at our firm, when we communicate with
 2   a new potential client or even a referral source, we caution such individuals that they
 3   should not share confidential information during any preliminary discussion and
 4   especially before we have had a chance to run a conflicts check.
 5         14.    Mr. Grecco’s deposition in this matter proceeded on July 13, 2021, and
 6   Ms. Yamada’s deposition in this matter proceeded on July 23, 2021. For those
 7   deposition, both witnesses were also designated with respect to certain Rule 30(b)(6)
 8   topics.
 9         15.    In his declaration filed with the Court, Mr. Grecco only references a phone
10   call with Mr. Madanat. At his recent deposition, however, Mr. Grecco testified about
11   a second, “follow-up” call that he says included myself, Mr. Madanat, Ms. Yamada
12   and Mr. Grecco. I have no recollection of ever speaking to Mr. Grecco before his
13   deposition in this case, and I do not believe I was involved in in any follow-up call. At
14   his deposition, Mr. Grecco insisted that he has a calendar entry for that call and
15   promised to provide it. I followed up with MGP’s counsel, who confirmed that no such
16   calendar entry exists.
17         16.    To the best of my knowledge and recollection, I have never spoken with
18   Ms. Yamada regarding anything having to do with MGP or Michael Grecco.
19         17.    Attached hereto as Exhibit 1 is a true and correct copy of excerpts from
20   the rough transcript from the July 13, 2021 deposition of Michael Grecco in this case.
21         18.    Attached hereto as Exhibit 2 is a true and correct copy of the March 26,
22   2021 initial disclosures filed by MGP in this case.
23         I declare under penalty of perjury that the foregoing is true and correct.
24         Executed this day, July 26, 2021, in Los Angeles, California.
25
26                                      By:                /s/ Guy Ruttenberg
                                                             Guy Ruttenberg
27
28
                                       3             2:19-cv-04776-DSF-JC
                          DECLARATION OF GUY RUTTENBERG
